Citation Nr: 1035149	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-33 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for the residuals of squamous 
cell carcinoma of the mouth.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served in the Louisiana National Guard and had two 
periods of active duty, the first of which was from August 1980 
to November 1980 and the second of which was from October 1990 to 
May 1991, including five months of service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Veteran and his spouse testified at a video-conference 
hearing before the undersigned Veterans Law Judge in July 2010.  
A transcript of those proceedings has been associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran is not entitled to presumptive service connection 
for the residuals of his squamous cell carcinoma of the mouth 
based on his Gulf War service.

2.  The only medical opinion of record regarding the etiology of 
the Veteran's squamous cell carcinoma of the mouth fails to 
relate his squamous cell carcinoma to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of squamous 
cell carcinoma of the mouth have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 
(2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in 
November 2005, which advised the Veteran of the criteria for 
establishing service connection, and which was sent prior to the 
initial adjudication of the Veteran's claim.  

Regarding VA's duty to assist, the Board finds that all relevant 
facts have been properly developed and that all available 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  The Veteran's service and VA treatment 
records have been obtained, and the Veteran has not identified 
any relevant, available evidence that is not of record.  During 
his hearing, the Veteran reported that he is in receipt of Social 
Security Administration (SSA) disability benefits based on the 
residuals of his oral cavity cancer.  However, both the Veteran  
and his representative reported that the SSA relied on the 
Veteran's VA treatment records when deciding his claim for 
disability benefits and that the Veteran did not undergo an 
evaluation provided by the SSA, nor do his SSA records contain an 
opinion regarding the etiology of his oral cavity cancer.  
Accordingly, the Board finds that  a remand to obtain these 
records that do not contain any substantive information not of 
record would cause undue delay in adjudicating the Veteran's 
claim.  The Veteran and his spouse testified at a hearing via 
video-conference before the undersigned Veterans Law Judge, and 
the Veteran was afforded a VA examination and medical opinion in 
conjunction with his claim.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.

Service Connection

The Veteran essentially contends that his squamous cell carcinoma 
of the mouth, which was diagnosed in 2003, is attributable to his 
1990-1991 period of service, which included five months of 
service in Southwest Asia.  The Veteran theorizes that his mouth 
cancer is due to his inhalation and exposure to various chemicals 
and burning substances during his Gulf War service.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
active service in the Armed Forces, or if preexisting such 
service, was aggravated therein.   Service connection may also be 
granted for a disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training (ACDUTRA) or injury incurred or aggravated while 
performing inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 
101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303.

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009).

The Veteran's service treatment records from his periods of 
active duty fail to reflect any diagnosed mouth disorder or 
mouth-related complaints.  

The Veteran's reserve records include an April 1984 medical 
history report, at which time the Veteran reported a history of 
severe tooth or gum trouble (although denying any ear, nose or 
throat trouble), and the corresponding physician's assessment 
states that the Veteran's tooth or gum trouble had resolved with 
no residual problems.  Moreover, the Veteran's contemporaneous 
physical examination report notes that the Veteran's mouth and 
throat were clinically assessed as normal.  A June 1988 reserve 
physical examination report again assesses the Veteran's mouth 
and throat as normal and notes that the Veteran smoked one and a 
half packs of cigarettes per day for the prior 11 years and that 
he had been advised of the associated risks of tobacco use and 
the benefits of tobacco use cessation.

A dental health questionnaire from the Veteran's second period of 
active service reflects that the Veteran affirmed both smoking 
cigarettes and drinking alcoholic beverages.  The Veteran's 
separation physical examination report notes no abnormalities of 
the Veteran's mouth and throat, and the Veteran reported no 
related abnormalities on his separation physical examination 
report.	

The Veteran's post-service treatment records reflect the 
Veteran's continued reports of alcohol and cigarette consumption, 
as reflected in a March 1999 VA treatment record at which time 
the Veteran reported smoking one and a half to two packs of 
cigarettes per day, a February 2001 VA treatment record at which 
time the Veteran reported smoking one and a half packs of 
cigarettes per day and occasionally consuming beer, a May 2001 VA 
treatment record at which time the Veteran reported smoking one a 
half packs of cigarettes per day, and a March 2002 VA treatment 
record at which time the Veteran again reported smoking one and 
half packs of cigarettes per day.

The Veteran's subsequent treatment records reflect that in 
September 2003, the Veteran sought treatment for a bump on his 
tongue and related tongue impairment.  The Veteran's treatment 
records from this period reflect that the Veteran variously 
reported that this bump had existed from one to four months prior 
to the time he initially sought treatment.  The Veteran's tongue 
impairment was diagnosed by biopsy results as squamous cell 
carcinoma in October 2003, for which the Veteran  underwent a 
surgical resection of his tongue and removal of many of his 
teeth.  The corresponding treatment records fail to reflect any 
medical opinion regarding the etiology of the Veteran's mouth 
cancer, but do consistently note the Veteran's history of 
cigarette smoking and alcohol use, characterizing the Veteran's 
use in November 2003 as smoking at least two packs of cigarettes 
per day and in December 2003 as a "40 pack year history of 
tobacco abuse and [consumption] of two to three beers per day."  
The Veteran's treatment records also reflect that he reported 
that he ceased his cigarette-smoking habit in November 2003, 
although a December 2003 treatment record notes that the Veteran 
reported smoking half of a pack of cigarettes per day and 
declined smoking cessation counseling at that time.

The Veteran was afforded a VA examination of his mouth, lips, and 
tongue in March 2005, at which time the examiner diagnosed the 
Veteran with post-operative status for a near total glossectomy 
with neck dissections, reconstruction, and radiotherapy.  
However, the examiner did not offer a medical opinion regarding 
the etiology of the Veteran's squamous cell carcinoma.  

The Veteran was afforded a second VA examination of his mouth, 
lips, and tongue in April 2007, at which time the examiner again 
diagnosed the Veteran with post-operative residuals of his oral 
cavity cancer.  In an addendum opinion to that examination, the 
examiner failed to relate the Veteran's oral cavity cancer to 
service.  The examiner noted that while the Veteran had 
environmental exposure to various substances during service, 
including the byproducts of petroleum fires, the examiner opined 
that the significantly more likely etiology of the Veteran's oral 
cancer was his significant history of tobacco and alcohol use.  
Is support of his opinion, the examiner stated that tobacco use 
increases the incidence of carcinomas of the aerodigestive tract 
by a factor of ten, and that while alcohol use by itself does not 
increase the incidence of these types of cancer, when the alcohol 
use is coupled with tobacco use, the use of the combined 
substances increases the incidence of these types of cancer by 
40.  The examiner further stated that there is no published 
literature detailing a statistically significant increase in the 
incidence of oral cavity carcinomas as a result of Persian Gulf 
service.

The Veteran and his spouse testified at a Board hearing in July 
2010, at which time the Veteran and his wife testified that while 
the Veteran had smoked cigarettes from approximately 1979 to 
2003, he smoked less than a pack per day, and while he had 
consumed alcohol during his lifetime, he was only an occasional 
drinker who consumed alcohol only in social situations.  The 
Veteran and his spouse further testified that the VA surgeon who 
performed surgery related to his oral cavity cancer stated that 
the Veteran's oral cavity cancer was not due to his cigarette-
smoking habit.

After reviewing the evidence of record, the Board concludes that 
the evidence does not suggest a relationship between the 
Veteran's oral cavity cancer and service.  At the outset of this 
discussion, the Board notes that the Veteran is only entitled to 
service connection for diseases, such as his oral cavity cancer, 
if the disease manifested or is related to a period of active 
service.  In that regard, the Veteran's service treatment records 
from his periods of active service do not reflect that the 
Veteran's oral cavity cancer manifested in service, as there are 
no corresponding treatment records reflecting any related 
complaints or diagnoses, and the Veteran's throat and mouth were 
clinically assessed as normal at his separation from service.  
Moreover, the Veteran does not now contend that the symptoms of 
his oral cavity cancer manifested during service, and the 
Veteran's treatment records from the time he initially sought 
treatment fro his oral cavity cancer in 2003 reflect his reports 
that he had been experiencing the symptoms of his oral cavity 
cancer for no more than four months prior to the time of that 
treatment.

With regard to the Veteran's theory of entitlement, that his 
squamous cell carcinoma of the mouth is due to his environmental 
exposure during his Gulf War service, the only medical opinion of 
record regarding the etiology of the Veteran's oral cavity cancer 
found that the Veteran's cancer was less likely than not related 
to any environmental exposure during his Gulf War experience and 
more likely than not related to his documented lengthy history of 
using both tobacco and alcohol.  The Board finds that this 
medical opinion was thorough, as it was supported by a detailed 
rationale, and is consistent with the evidence of record that 
documents the Veteran's cigarette smoking history, and his 
reports of record of consuming alcohol as frequently as two to 
three beers per day.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (holding that among the factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion). 

The Board notes that although the Veteran reports that his 
treating VA surgeon opined that his oral cavity cancer was not 
due to his cigarette-smoking habit, no such opinion is of record.  
The Board further acknowledges its consideration of the article 
submitted by the Veteran from a February 2005 issue of VFW 
Magazine.  The portion of the article high-lighted by the Veteran 
states, in relevant part, that "an Institute of Medicine report 
released in December [2004] noted that Gulf vets exposed to 
pollution from oil well fires and exhausts could be linked to 
asthma, lung cancer and cancers of the nose, mouth, throat and 
bladder."  The Board finds that this statement is not tantamount 
to a medical opinion relating the Veteran's oral cavity cancer to 
his Gulf War service as it simply cites a medical study that 
these typed of cancers "could be" related to environmental 
exposure during Gulf War service and obviously does not relate 
specifically to the Veteran.  Moreover, the Board notes that this 
information does not contradict the 2007 VA examiner's medical 
opinion stating that there is no published literature citing a 
statistically significant increase in the incidence of oral 
cavity carcinomas as a result of Persian Gulf service.

Moreover, the Veteran is not entitled to presumptive service 
connection for his oral cavity cancer based on his Gulf War 
service, as the Persian Gulf War Veterans' Benefits Act 
authorizes VA to award presumptive service connection for either 
undiagnosed illnesses (in certain circumstances) or diagnosed 
illnesses specifically enumerated by the Secretary.  38 U.S.C.A. 
§ 1117 (2009).  As the Veteran's diagnosed illness of oral cavity 
cancer is not among those enumerated by the Secretary, the 
Veteran is not entitled to service connection pursuant to the 
Persian Gulf War Veterans' Benefits Act.

Moreover, while not specifically claimed by the Veteran, the 
Board notes that to the extent the Veteran's oral cavity cancer 
has been linked to his cigarette and alcohol use, both of which 
were noted in the Veteran's service treatment records during his 
second period of active service, the Veteran is not entitled to 
service connection for disabilities attributable to use of 
tobacco or alcohol use during service, as the Veteran filed the 
instant service connection claim in August 2005.  38 U.S.C.A. § 
1103 (West 2002) 38 C.F.R. § 3.300 (2009) (stating that for 
claims filed on or after June 9, 1998, there is an express 
prohibition against service connection for any disability 
resulting from injury or disease attributable to the use of 
tobacco-based products); 38 C.F.R. § 3.301(a) (2009) (stating 
that direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and not 
the result of the Veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his abuse of alcohol 
or drugs).

The Board specifically acknowledges its consideration of the lay 
evidence of record, including the statements submitted by the 
Veteran and his spouse, as well as their hearing testimony.  
However, while the Veteran and his spouse are competent to report 
the onset of the symptoms of the Veteran's oral cavity cancer, 
see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person 
is competent to report symptoms based on personal observation 
when no special knowledge or training is required), the Board 
finds that the credibility of their testimony is questionable, as 
the Veteran and his spouse's testimony that the Veteran smoked 
less than a pack per day and consumed alcohol only occasionally 
are contradicted by the Veteran's prior statements of record 
reflecting his reports of smoking up to two packs of cigarettes 
per day and consuming up to two to three beers per day.  
Moreover, the Veteran and his spouse, as laypersons, are not 
medically qualified to relate the Veteran's oral cavity cancer to 
service, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons, such as the Veteran, are not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation), and the only medical opinion of record fails to 
provide such a nexus.

In sum, as the evidence of record does not include a medical 
opinion relating the Veteran's squamous cell carcinoma of the 
mouth to service, a basis for granting service connection has not 
been presented, and the Veteran's appeal is therefore denied.


ORDER

Service connection for the residuals of squamous cell carcinoma 
of the mouth is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


